DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 24 January 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.  The Information Disclosure Statement filed x has been considered by the Examiner.  A signed copy is enclosed with this Office Action.


	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-20 are each focused to a statutory category namely three “system” sets.
Step 2A:  Prong One: Claims 1-20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:

“receiving input data including: (i) performance data relating to the component; 
(ii) configuration data relating to the component; 
(iii) statistical data relating to a plurality of assets; 
providing a pre-emptive recommendation for the component based on the input data” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; Certain methods of organizing human activity –Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 1-20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally monitor reliability of a component of an asset.  Nothing in the claim elements precludes the steps from practically being performed as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; Certain methods of organizing human activity – Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant’s Specification ¶’s 16-20) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore, the claims contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “processor; memory”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 23-29) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “sub-system 200” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wingenter (US 2010/0262442).
 
With regard to Claims 1, 10, 17, Wingenter teaches a system(s) (system 100) for monitoring a reliability of a component (reliability module 110 can model reliability based on historical data related to failure or performance of a particular part, component or module of a mechanical system, manufacturer test data relating to reliability of various components over time, life-limited parts data, and other data) of an asset/subset of assets/fleet of assets (mechanical systems; aircraft engine; components), the system comprising: a processor; a memory including instructions that, when executed by the processor, cause the processor to perform operations including (see at least paragraphs 14-20): 

receiving input data (The system 100 can include mechanical system data 116, such as data associated with current performance of the mechanical system, data associated with a history of various parts within the mechanical system, and the like. Further, the system 100 can include inventory data 118 such as a list of available shop assets, parts, components and modules for use in the mechanical system. The work scope module 114 may also include information related to the mechanical system data 116 to determine additional tasks to add to the primary work scope, and may utilize the inventory data 118 to estimate costs, both in terms of the cost of obtaining a component and in terms of the lost opportunity cost in terms of the time the engine is out of service) including: (i) performance data relating to the component/set of components from assets in the subset/fleet of assets (reliability module 110 can model reliability based on historical data related to failure or performance of a particular part, component or module of a mechanical system, manufacturer test data relating to reliability of various components over time, life-limited parts data, and other data; (mechanical systems; aircraft engine; components)) (see at least paragraphs 14-20); 

(ii) configuration data relating to the component/set of components/fleet of assets (to select work scopes for mechanical systems, to model costs of such work scopes, to project maintenance costs of individual aircraft over a period of time, to project maintenance costs of a plurality of aircraft over a period of time, or any combination thereof. For example, the storage device 104 can include a reliability module 110 executable by the processor 102 to model the reliability of an aircraft engine or other mechanical system, to model the reliability of one or more particular components of an aircraft engine or other mechanical system, or any combination thereof. In an illustrative embodiment, the reliability module 110 can model reliability based on historical 

(iii) statistical data relating to a plurality of assets/fleet of assets (the simulation tool 122 can be executable by the processor 102 to perform Monte Carlo simulations and other types of statistical simulations of a mechanical system according to reliability models produced via the reliability module 110) (see at least paragraph 17); 

providing a pre-emptive recommendation for the component/set of components/fleet of assets based on the input data (The predictor tool 124 can be executable by the processor 102 to generate predictions relating to operation of an engine or other mechanical system using reliability models produced by the reliability module 110, simulation results from the simulation tool 122, and other information related to the mechanical system. In an illustrative embodiment, the predictor tool 124 can receive a work scope and estimate an operating time for the mechanical system if the particular work scope is executed. For example, the predictor tool 124 can generate an "estimated time on wing" (ETOW) for an aircraft engine or component. Further, the predictor tool 124 can generate a cost estimate based on the cost module 112 for a given work scope. In addition, the predictor tool 124 can generate a cost performance parameter, such as a function of the estimated operating time and the cost estimate for each work scope) (see at least paragraphs 14-18).

With regard to Claim 2, Wingenter teaches wherein the recommendation includes a list of sub-components for which replacement is suggested (see at least paragraph 17).

wherein the component/fleet of assets is an engine/set of engines (see at least paragraph 17).

With regard to Claims 4, 12, Wingenter teaches wherein the statistical data includes a Weibull distribution (see at least paragraph 17).

With regard to Claims 5, 13, Wingenter teaches wherein the statistical data include probabilistic models (see at least paragraphs 17-20).

With regard to Claim 7, Wingenter teaches wherein the input data include engine build configuration (see at least paragraphs 17-20).

With regard to Claim 8, Wingenter teaches wherein the input data include utilization history (see at least paragraph 15).

With regard to Claim 9, Wingenter teaches wherein the input data includes an allowable fallout risk (see at least paragraphs 15, 17, 24).

With regard to Claim 15, Wingenter teaches wherein the recommendation includes indicating whether a group of engines may successfully complete a deployment of specified duration (see at least paragraph 24).

With regard to Claim 16, Wingenter teaches wherein the input data further includes a duration of deployment (see at least paragraph 15).

wherein the preemptive recommendation includes a part demand for the fleet of asset (see at least paragraphs 15, 16, 20).

With regard to Claim 20, Wingenter teaches wherein the pre-emptive recommendation includes an indication of which asset from the fleet asset is best suited for deployment (see at least paragraphs 17, 51).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wingenter as indicated above for Claims 1-5, 7-13, and 15-20 in view of Gorinevsky (US 2013/0268501).

With regard to Claims 6, 14, Wingenter does not specifically teach wherein the statistical data include trend analytics.  Gorinevsky teaches wherein the statistical data include trend analytics (compute Monitoring Scores function 140 uses the 3-level regression model of the fleet data from post-process function 130 to produce Score Data. The 3-level regression Model includes the fleet-level model, individual models for each asset, and estimated trends for each asset. Score Data provide the input into monitoring decision algorithms and are computed from the Compressed Data at the output of the Preprocess function 120 and the 3-level regression Model. In the preferred embodiment, the Score Data include Hotelling T2 statistics computed for the 3-level regression Model fit residuals for each Data Record) in analogous art of monitoring distributed asset data for the purposes of: “Score Data; 3-level regression; post-process function 130 is implemented in the Central CE and produces a 3-level regression model of the fleet data. The Compressed Data (preprocessing results) for all assets received from the Local CEs are combined (gathered) by function 130 to compute fleet-level model and asset-level models. The fleet-level model contains a small amount of data and can be easily transferred around. The asset-level computations can be performed in parallel (or done sequentially) and independently for each asset; the fleet-level model is used in the solution for each asset. If the asset-level solutions are distributed over many processors, then the fleet-level model is distributed (scattered) to all these processors” (see at least paragraphs 53, 64-70, Title of the Invention, Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system and method for monitoring distributed asset data as taught by Gorinevsky in the system of Wingenter, since the claimed invention is merely a 

Conclusion
	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623